THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account C Multi-Fund® 5 Supplement dated December 7, 2012 to the Prospectus dated May 1, 2012 This supplement provides an update to the proposed fund substitutions listed in your Multi-Fund® 5 prospectus. It is for informational purposes and requires no action on your part. We currently anticipate closing and replacing the following funds during the second quarter of 2013: · DWS Equity 500 Index VIP Portfolio with LVIP SSgA S&P 500 Index Fund · Neuberger Berman AMT Mid Cap Growth Portfolio with LVIP SSgA S&P 500 Index Fund Please retain this supplement with your prospectus for future reference.
